DETAILED ACTION
The instant application having application No 17/131405 filed on 06/28/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 4 or 5 or 6 is incorporated into the independent claim 1.
Claim 12 would be allowable if (i) claim 15 or 16 or 17 is incorporated into the independent claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Innes et al. (US 20180359089) in view of Snibbe (US 10755487, Aug. 25, 2020).

Regarding Claim 1, Innes discloses a method, comprising initiating a platform to host a distributed social mesh among a plurality of users (page 5, par (0041), line 1-10, a social media map data forest represented using topology, such as a mesh, page 6, par (0041), determine the information on each branch is, on an individual block basis, to users whose data is stored on branches or in trees);
 for each corresponding user of the plurality of users(page 3, par (0022), line 1-10, multiple users, each of which is associated with one or more subscriber devices through which the user and the user's social media applications interact with the blockchain-based social media history map service); 
and restricting access to the corresponding blockchain to other users approved by the corresponding user(page 2, par (0018-0020), line 1-20, instead of passing ownership of blocks or data between users, a social media account owner maintains primary ownership of his or her online transaction data. What passes from the social media account owner to other users (other users approved) of the social media history map service the data and metadata within each block in the distributed block­chain database encrypted such that it is not visible to others(restricting access) unless they have been provided with a corresponing shared ownership visibility key).
Innes discloses all aspects of the claimed invention, except receiving a first request to join the distributed social mesh from the corresponding user; generating an initial block for a corresponding blockchain in the distributed social mesh for the corresponding user based on the first request, wherein the corresponding blockchain is private to the corresponding user; receiving next content from the corresponding user to share with other users of the plurality of users; securely storing the next content in the corresponding blockchain in the distributed social mesh among the plurality of users for the corresponding user.
 user (column 21, line 1-10, the augmented reality device perform the operations of collecting and analyzing the sensory data to determine that a viewed object in a scene is a person and then sending a request to the social networking system to determine whether the person is a user of the social networking system and to retrieve additional data about the user from the social networking system);
generating an initial block for a corresponding blockchain in the distributed social mesh for the corresponding user based on the first request, wherein the corresponding blockchain is private to the corresponding user(column 16, line 15-20, the identity storage implemented on the social networking system and is communicatively connected to the social networking system and other social networking systems (other users) via the communications network, the  identity storage share the same server system with the social networking system, the identity storage further be implemented on a distributed and decentralized network such as a blockchain network);
receiving next content from the corresponding user to share with other users of the plurality of users (column 16, line 15-20, the identity storage implemented on the social networking system and is communicatively connected to the social networking system and other social networking systems (other users) via the communications network, the identity storage share the same server system with the social networking system);
securely storing the next content in the corresponding blockchain in the distributed social mesh among the plurality of users for the corresponding user (column 16, line 15-20, the identity storage implemented on the social networking system and is communicatively connected to the social networking system and other social networking systems (other users) via the communications network, the  identity storage share the same server system with the social networking system, the identity storage further be implemented on a distributed and decentralized network ( see column 11, line 65, the communication network hace a decentralized mesh structure)  such as a blockchain network).
Innes and Snibbe are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the securely storing the next content in the corresponding blockchain in the distributed social mesh among the plurality of users for the corresponding user the teaching of Innes to include the identity storage further be implemented on a distributed and decentralized network Snibbe  because it provides a user with one place for managing all of the user's perception profiles and the viewing permissions and privi­leges associated with each perception profile.
Regarding Claim 2, Innes discloses establishing a smart contract between a first user and a second user of the plurality of users to establish access between the corresponding blockchain of the first user and the corresponding blockchain of the second user (page 2, par (0018-0020), line 1-20, instead of passing ownership of blocks or data between users, a social media account owner maintains primary ownership of his or her online transaction data. What passes from the social media account owner to other users (other users approved) of the social media history map service the data and metadata within each block in the distributed block­chain database encrypted such that it is not visible to others(restricting access) unless they have been provided with a corresponing shared ownership visibility key(establishing the smart contract)).
Regarding Claim 3, Innes discloses in response to the corresponding user performing an activity with the distributed social mesh, generating a token for the corresponding user, wherein the token is a measure of value that is exchangeable with other entities(page 5, par (0041), line 1-10, a social media map data forest represented using topology, such as a mesh, page 6, par (0041), determine the information on each branch is, on an individual block basis, to users whose data is stored on branches or in trees). 
7-11. (Canceled)
Regarding Claim 12, Innes discloses a computing device, comprising a memory that stores computer instructions; and a processor that is configured to execute the computer instructions to initiate a platform to host a distributed social mesh among a plurality of users(page 5, par (0041), line 1-10, a social media map data forest represented using topology, such as a mesh, page 6, par (0041), determine the information on each branch is, on an individual block basis, to users whose data is stored on branches or in trees); 
for each corresponding user of the plurality of users; receive a first request to join the distributed social mesh from the corresponding user (page 3, par (0022), line 1-10, multiple users, each of which is associated with one or more subscriber devices through which the user and the user's social media applications interact with the blockchain-based social media history map service); 
restrict access to the corresponding blockchain to other users approved by the corresponding user(page 2, par (0018-0020), line 1-20, instead of passing ownership of blocks or data between users, a social media account owner maintains primary ownership of his or her online transaction data. What passes from the social media account owner to other users (other users approved) of the social media history map service the data and metadata within each block in the distributed block­chain database encrypted such that it is not visible to others(restricting access) unless they have been provided with a corresponing shared ownership visibility key).
Innes discloses all aspects of the claimed invention, except generate an initial block for a corresponding blockchain in the distributed social mesh for thecorresponding  user based on the first request, wherein the corresponding blockchain is private to the corresponding user; receive next content from the corresponding user to share with other users of the plurality of users; securely store the next content in the corresponding blockchain in the distributed social mesh among the plurality of users for the corresponding user.
Snibbe is the same field of invention teaches generate an initial block for a corresponding blockchain in the distributed social mesh for the corresponding user based on the first request(column 21, line 1-10, the augmented reality device perform the operations of collecting and analyzing the sensory data to determine that a viewed object in a scene is a person and then sending a request to the social networking system to determine whether the person is a user of the social networking system and to retrieve additional data about the user from the social networking system), wherein the corresponding blockchain is private to the corresponding user(column 16, line 15-20, the identity storage implemented on the social networking system and is communicatively connected to the social networking system and other social networking systems (other users) via the communications network, the  identity storage share the same server system with the social networking system, the identity storage further be implemented on a distributed and decentralized network such as a blockchain network); 
receive next content from the corresponding user to share with other users of the plurality of users(column 16, line 15-20, the identity storage implemented on the social networking system and is communicatively connected to the social networking system and other social networking systems (other users) via the communications network, the identity storage share the same server system with the social networking system); 
securely store the next content in the corresponding blockchain in the distributed social mesh among the plurality of users for the corresponding user(column 16, line 15-20, the identity storage implemented on the social networking system and is communicatively connected to the social networking system and other social networking systems (other users) via the communications network, the  identity storage share the same server system with the social networking system, the identity storage further be implemented on a distributed and decentralized network ( see column 11, line 65, the communication network hace a decentralized mesh structure)  such as a blockchain network).
Innes and Snibbe are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the securely storing the next content in the corresponding blockchain in the distributed social mesh among the plurality of users for the corresponding user the teaching of Innes to include the identity storage further be implemented on a distributed and decentralized network Snibbe  because it provides a user with one place for managing all of the user's perception profiles and the viewing permissions and privi­leges associated with each perception profile.
Regarding Claim 13, Innes discloses the processor is configured to execute further computer instructions to establish a smart contract between a first user and a second user of the plurality of users to establish access between the corresponding blockchain of the first user and the corresponding  blockchain of the second user(page 2, par (0018-0020), line 1-20, instead of passing ownership of blocks or data between users, a social media account owner maintains primary ownership of his or her online transaction data. What passes from the social media account owner to other users (other users approved) of the social media history map service the data and metadata within each block in the distributed block­chain database encrypted such that it is not visible to others(restricting access) unless they have been provided with a corresponing shared ownership visibility key(establishing the smart contract)).
Claim 14, Innes discloses the processor is configured to execute further computer instructions to in response to the corresponding user performing an activity with the distributed social mesh, generate a token for the corresponding user, wherein the token is a measure of value that is exchangeable with other entities(page 5, par (0041), line 1-10, a social media map data forest represented using topology, such as a mesh, page 6, par (0041), determine the information on each branch is, on an individual block basis, to users whose data is stored on branches or in trees).
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Tran et al. (US 20200359550, Nov. 19, 2020) teaches FARM ECOSYSTEM.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see

Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464